[exhibit101001.jpg]
EXECUTION VERSION AMENDMENT NO. 8 TO CREDIT AGREEMENT THIS AMENDMENT NO. 8 TO
CREDIT AGREEMENT, dated as of May 2, 2018 (this “Amendment”), by and among MACOM
TECHNOLOGY SOLUTIONS HOLDINGS, INC. (f/k/a M/A- COM Technology Solutions
Holdings, Inc.), a Delaware corporation (the “Borrower”), GOLDMAN SACHS BANK USA
(“GS”), as administrative agent (in such capacity, the “Administrative Agent”),
Swing Line Lender and an L/C Issuer, the other L/C Issuer signatory hereto, the
Extending Revolving Credit Lenders (as defined below) and the Lenders
constituting Required Revolving Credit Lenders (capitalized terms used but not
defined herein having the meanings provided in the Credit Agreement referred to
below). RECITALS: WHEREAS, reference is hereby made to that certain Credit
Agreement, dated as of May 8, 2014 (as amended by (i) that certain Incremental
Amendment, dated as of February 13, 2015, (ii) that certain Incremental Term
Loan Amendment, dated as of August 31, 2016, (iii) that certain Second
Incremental Amendment, dated as of March 10, 2017, (iv) that certain Amendment
No. 4 to Credit Agreement, dated as of March 10, 2017, (v) that certain
Refinancing Amendment, dated as of March 10, 2017, (vi) that certain Second
Refinancing Amendment, dated as of May 19, 2017 and (vii) that certain Second
Incremental Term Loan Amendment, dated as of May 19, 2017, collectively, the
“Credit Agreement,” and, as amended by this Amendment, the “Amended Credit
Agreement”), among the Borrower, each Lender from time to time party thereto and
GS as the Administrative Agent, the Collateral Agent, the Swing Line Lender and
an L/C Issuer; WHEREAS, Section 2.18 of the Credit Agreement permits the
Borrower to request that Lenders under any Existing Revolving Credit Loan
Facility (each such Lender as of the date hereof, immediately prior to the
Eighth Amendment Effective Date (as defined below), an “Existing Lender”) extend
the scheduled final maturity date with respect to all or a portion of their
Existing Revolving Credit Commitments (as defined below) by converting all or a
portion of such Existing Revolving Credit Commitments into Extended Revolving
Credit Commitments pursuant to the procedures described therein; WHEREAS, in
accordance with such procedures, the Borrower has requested that each Existing
Lender extend the scheduled final maturity of its Revolving Credit Commitments
(the “Existing Revolving Credit Commitments”), such extension to be effected by
converting the Existing Revolving Credit Commitments of such Existing Lender
into Extended Revolving Credit Commitments subject to the terms and conditions
set forth herein; WHEREAS, each Existing Lender party hereto agrees, subject to
the terms and conditions set forth herein, to convert the amount of the Existing
Revolving Credit Commitments held by such Existing Lender and specified on its
Revolving Credit Extension Election in the form attached hereto as Exhibit A (a
“Revolving Credit Extension Election”) into Extended Revolving Credit
Commitments (each such Existing Lender with respect to its Existing Revolving
Credit Commitments so converted, an “Extending Revolving Credit Lender” and,
collectively, the “Extending Revolving Credit Lenders”); WHEREAS, Section
2.18(c) of the Credit Agreement permits, subject to the limitations set forth
therein, (i) the Borrower, the Administrative Agent, each Extending Revolving
Credit Lender, the Swing Line Lender and each applicable L/C Issuer to enter
into an Extension Amendment without the consent of any Lender other than the
Extending Revolving Credit Lenders to reflect the existence and terms of the
Extended Revolving Credit Commitments incurred pursuant to such Extension
Amendment 1994182-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
(including changes and additional terms as agreed by the Extending Revolving
Credit Lenders and permitted under Section 2.18(a) of the Credit Agreement) and
(ii) any such Extension Amendment to effect such other amendments to the Credit
Agreement as may be necessary or appropriate to effect the amendments referred
to or contemplated by clause (i) above; WHEREAS, pursuant to Section 10.01 of
the Credit Agreement, the Borrower, the Administrative Agent and the Revolving
Credit Lenders party hereto, who shall on the Eighth Amendment Effective Date
constitute the Required Revolving Credit Lenders, agree to certain additional
amendments to the Credit Agreement as set forth herein; NOW, THEREFORE, in
consideration of the premises and agreements, provisions and covenants herein
contained, the parties hereto agree as follows: SECTION 1. Extension Amendment.
Subject to the satisfaction of the conditions set forth in Section 4 hereof: (a)
Each Extending Revolving Credit Lender that executes and delivers a Revolving
Credit Extension Election hereby (i) agrees that posting of a draft of this
Amendment for review by the Existing Lenders shall constitute an Extension
Request and confirms receipt of such Extension Request; (ii) consents to the
terms of this Amendment; (iii) irrevocably offers for conversion into a
Revolving Credit Loan Extension Series on the terms and conditions set forth
herein in the amount of the Existing Revolving Credit Commitments held by such
Extending Revolving Credit Lender and specified on its Revolving Credit
Extension Election; and (iv) agrees that the amount of the Existing Revolving
Credit Commitments held by such Extending Revolving Credit Lender and specified
on its Revolving Credit Extension Election shall be converted into Extended
Revolving Credit Commitments as of the Eighth Amendment Effective Date pursuant
to the provisions of Section 2.18 of the Credit Agreement and consents to all of
the amendments set forth in Sections 2 and 3 hereof below. (b) If the Revolving
Credit Commitment of a Revolving Credit Lender is not extended, then such
Non-Extending Revolving Credit Lender shall continue to be obliged to make its
proportion of Revolving Credit Loans, Swing Line Loans and L/C Advances
available to the Borrower on and prior to the Maturity Date applicable to its
Non-Extended Revolving Credit Commitment and on such Maturity Date, (i) the
Non-Extended Revolving Credit Commitment of such Non-Extending Revolving Credit
Lender shall be automatically terminated and any Revolving Credit Loans then
owing to such Non- Extending Revolving Credit Lender shall be repaid in full
together with accrued and unpaid interest thereto and all other amounts owing
under the Credit Agreement to such Non-Extending Revolving Credit Lender; and
(ii) the aggregate amount of Revolving Credit Commitments shall be deemed to be
reduced by the amount of such terminated Non-Extended Revolving Credit
Commitment. (c) It is hereby agreed that this Amendment shall be deemed to be an
“Extension Amendment”, the Revolving Credit Commitments shall be deemed to be an
“Existing Revolving Credit Loan Facility” and “Existing Revolving Credit
Commitments”, the Revolving Credit Loans under the Extended Revolving Credit
Commitments shall be deemed to be “Extended Revolving Credit Loans” and the
Extended Revolving Credit Commitments shall be deemed to be “Extended Revolving
Credit Commitments” and a “Revolving Credit Loan Extension Series”, in each
case, under and as defined in the Credit Agreement for all purposes of the
Credit Agreement. (d) Each L/C Issuer party hereto and each Extending Revolving
Credit Lender hereby agrees that, notwithstanding the extension of the Existing
Revolving Credit Commitments, the Letters of Credit outstanding on the Eighth
Amendment Effective Date (without giving effect to this Amendment) shall remain
outstanding, and each such Extending Revolving Credit Lender further agrees 2
1994182-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
that it shall be bound by the applicable provisions of Section 2.03 of the
Credit Agreement in respect thereof. SECTION 2. Amendments to Article I of the
Credit Agreement. Article I of the Credit Agreement is hereby amended as
follows: (a) Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order: ““Eighth
Amendment” means Amendment No. 8 to Credit Agreement, dated as of May 2, 2018,
by and among the Borrower, the Administrative Agent, the Extending Revolving
Credit Lenders (as defined therein), the Required Revolving Credit Lenders, the
Swing Line Lender and the L/C Issuers.” (b) Section 1.01 of the Credit Agreement
is hereby amended by amending and restating the definition of “Maturity Date” in
its entirety to read as follows: ““Maturity Date” means (i) with respect to the
Revolving Credit Commitments and Swing Line Loans that have not been extended
pursuant to Section 2.18, the date that is five (5) years after the Closing Date
(the “Original Revolving Credit Maturity Date”), (ii) with respect to the
Initial Term Loans that have not been extended pursuant to Section 2.17, the
date that is seven (7) years after the Second Refinancing Amendment Effective
Date (the “Original Term Loan Maturity Date”), (iii) with respect to any
Extended Term Loans of a given Term Loan Extension Series, the final maturity
date as specified in the applicable Extension Amendment accepted by the
respective Lender or Lenders, (iv) with respect to any Extended Revolving Credit
Commitments of a given Revolving Credit Loan Extension Series, the final
maturity date as specified in the applicable Extension Amendment accepted by the
respective Lender or Lenders, (v) with respect to those Extended Revolving
Credit Commitments converted pursuant to the terms of the Eighth Amendment and
the Revolving Credit Loan Extension Series thereunder, November 8, 2021, (vi)
with respect to any Refinancing Term Loans, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans, the final maturity date as
specified in the applicable Refinancing Amendment, (vii) with respect to any New
Term Loan, New Revolving Credit Commitments or New Revolving Credit Loans, the
final maturity date as specified in the applicable Incremental Amendment and
(viii) with respect to Replacement Term Loans, the final maturity date as
specified in the applicable amendment to this Agreement in respect of such
Replacement Term Loans; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.” SECTION 3. Ancillary Amendments to Extension Amendment.
Subject to the satisfaction of the conditions set forth in Section 4 hereof, the
following amendments to the Credit Agreement shall be in effect on and from the
Eighth Amendment Effective Date and remain in effect until the occurrence of the
Financial Covenant Compliance Date (as defined below). Upon the occurrence of
the Financial Covenant Compliance Date, the amendments in this Section 3 shall
no longer be in effect and, except with respect to the amendments to the Credit
Agreement in Sections 1 and 2 above, the terms of the Credit Agreement shall
revert to those as in effect immediately prior to the Eighth Amendment Effective
Date. 3 1994182-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
(a) From the Eighth Amendment Effective Date until the Financial Covenant
Compliance Date, Section 7.11 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows: “(a) Subject to Section 7.11(b), on
any Compliance Date, permit the Total Net Leverage Ratio as of such Compliance
Date to be greater than 4.50:1.00. (b) Notwithstanding anything in Section
7.11(a) above, if and for so long as the Borrower and its Restricted
Subsidiaries fail to satisfy either of the conditions set forth in clauses (i)
and (ii) of Section 7.11(c) (the “Financial Covenant Conditions”) (the
occurrence of such event, a “Financial Covenant Event”), the Borrower shall not,
on any Compliance Date occurring on and after the occurrence and during the
continuation of a Financial Covenant Event, permit the Total Net Leverage Ratio
as of such Compliance Date to be greater than 2.00:1.00. (c) It is understood
and agreed that: (i) On and after the Eighth Amendment Effective Date, it shall
be a Financial Covenant Condition that the Borrower not, nor shall the Borrower
permit any Restricted Subsidiary to, have made any Investment on or after the
Eighth Amendment Effective Date in reliance on Section 7.02(ff), unless, at the
time of the earlier of the date on which such Investment was made and the date
on which the definitive agreement governing the relevant Investment containing a
legally binding commitment to make such Investment was made, the Borrower was in
compliance with a Total Net Leverage Ratio of equal to or less than 3.00:1.00
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination. (ii) On and after the
Eighth Amendment Effective Date, it shall be a Financial Covenant Condition that
the Borrower not, nor shall the Borrower permit any Restricted Subsidiary to,
have declared or made, directly or indirectly, on or after the Eighth Amendment
Effective Date, any Restricted Payment in reliance on Section 7.06(i) unless,
immediately prior to such declaration and payment, the Total Net Leverage Ratio
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period on or prior to the date of determination was equal to or less than
3.00:1.00. (d) For the avoidance of doubt, (i) failure to satisfy any Financial
Covenant Condition shall have no effect other than a Financial Covenant Event
subject to and as described in Section 7.11(b) and (ii) the Financial Covenant
Conditions shall only be in effect until the Financial Covenant Compliance Date.
(e) As used in this Section 7.11: “Eighth Amendment Effective Date” means May 2,
2018. “Financial Covenant Compliance Date” means, at any time after the Eighth
Amendment Effective Date, the last day of the most recent period of two
consecutive fiscal quarters of the Borrower ended on or prior to such time in
respect of which financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01(a) or
4 1994182-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
(b), as applicable, on which the Total Net Leverage Ratio at the end of each of
such fiscal quarters was less than 4.00:1:00. (f) The provisions of this Section
7.11 are for the benefit of the Revolving Credit Lenders only and the Required
Revolving Credit Lenders may (a) amend, waive or otherwise modify this Section
7.11 or the defined terms used solely for purposes of this Section 7.11 or (b)
waive any Default resulting from a breach of this Section 7.11, in each case
under the foregoing clauses (a) and (b), without the consent of any Lenders
other than the Required Revolving Credit Lenders in accordance with the
provisions of Section 10.01.” SECTION 4. Conditions to Effectiveness. This
Amendment and the obligations of each Extending Revolving Credit Lender
hereunder shall become effective on the date hereof (such date, the “Eighth
Amendment Effective Date”) upon satisfaction (or, with respect to Sections
4(a)(ii), (v) and (vi) only, waiver by the Administrative Agent) of each of the
following conditions: (a) The Administrative Agent shall have received the
following, each of which shall be originals, facsimiles or copies in .pdf form
by electronic mail (followed promptly by originals): (i) the Borrower’s executed
counterpart signature page to this Amendment; (ii) each Guarantor’s executed
counterpart signature page to the acknowledgment attached to this Amendment;
(iii) an executed counterpart signature page to this Amendment by each (A)
Required Revolving Credit Lender, (B) Swing Line Lender and (C) L/C Issuer; (iv)
an executed Revolving Credit Extension Election by each Extending Revolving
Credit Lender; (v) a customary opinion from Ropes & Gray LLP, counsel to the
Loan Parties; (vi) such certificates of good standing or status (to the extent
that such concepts exist) from the applicable secretary of state (or equivalent
authority) of the jurisdiction of organization of each Loan Party, a certificate
of customary resolutions or other customary action of each Loan Party, a
customary certificate of a Responsible Officer of each Loan Party and an
incumbency certificate of each Loan Party evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
such Loan Party is a party or is to be a party on the Eighth Amendment Effective
Date; and (vii) copies of recent Uniform Commercial Code, tax and intellectual
property Lien searches and copies of judgment searches, in each case, in each
jurisdiction reasonably requested by the Administrative Agent in respect of the
Loan Parties. (b) Immediately before and immediately after giving effect to this
Amendment, no Event of Default shall exist. (c) Immediately before and
immediately after giving effect to this Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Credit Agreement or in any other Loan Document shall be true and correct in
all material respects; 5 1994182-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects.
(d) The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 11 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof. (e)
The Borrower shall have paid to the Administrative Agent, for the account of
each Extending Revolving Credit Lender, an extension fee equal to 0.20% of such
Extending Revolving Credit Lender's Extended Revolving Credit Commitment on the
Eighth Amendment Effective Date, payable in full on, and subject to the
occurrence of, the Eighth Amendment Effective Date. (f) The Administrative Agent
shall have received a certificate, dated the Eighth Amendment Effective Date and
signed by a Responsible Officer of the Borrower, confirming satisfaction of the
conditions set forth in Sections 4(b) and (c) of this Amendment. Other than the
conditions set forth in this Section 4 and in Section 2.18(c) of the Credit
Agreement, there are no other conditions (express or implied) to the Eighth
Amendment Effective Date. SECTION 5. Representations and Warranties. Each of the
Loan Parties represents and warrants to the Administrative Agent and the Lenders
party hereto that this Amendment has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment. SECTION 7. Governing Law and Waiver of Right to
Trial by Jury. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to
trial by jury provisions in Sections 10.15 and 10.16 of the Credit Agreement are
incorporated herein by reference mutatis mutandis. SECTION 8. Headings. The
headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof. SECTION 9. Reaffirmation. (a) The
Borrower hereby expressly acknowledges the terms of this Amendment and
acknowledges that the Extended Revolving Credit Commitments constitute
Obligations under the Amended Credit Agreement, and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, and (ii) 6 1994182-NYCSR07A
- MSW



--------------------------------------------------------------------------------



 
[exhibit101007.jpg]
its grant of Liens on the Collateral to secure the Obligations pursuant to the
Collateral Documents to which it is a party. (b) Each Guarantor, by signing the
acknowledgment attached to this Amendment, in its capacity as a Guarantor under
the Guaranty to which it is a party, acknowledges and agrees that the Extended
Revolving Credit Commitments constitute Obligations under the Amended Credit
Agreement and that the guarantee contained in the Guaranty is, and shall remain,
in full force and effect immediately after giving effect to this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, as in effect immediately after giving
effect to this Amendment and the transactions contemplated hereby, and (ii) its
grant of Liens on the Collateral to secure the Obligations pursuant to the
Collateral Documents to which it is a party. SECTION 10. Effect of Amendment;
References to the Credit Agreement; Miscellaneous. Except as expressly set forth
herein, this Amendment (a) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document, and
(b) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect as amended by this Amendment (as applicable).
All references to the Credit Agreement in any document, instrument, agreement,
or writing shall from and after the Eighth Amendment Effective Date be deemed to
refer to the Amended Credit Agreement, and, as used in the Amended Credit
Agreement, the terms “Agreement,” “herein,” “hereafter,” “hereunder,” “hereto”
and words of similar import shall mean, from and after the Eighth Amendment
Effective Date, the Amended Credit Agreement. SECTION 11. Expenses. The Borrower
agrees to reimburse the Administrative Agent for its reasonable out-of-pocket
expenses in connection with this Amendment to the extent required under Section
10.04 of the Amended Credit Agreement. [Signature Pages Follow] 7
1994182-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[exhibit101008.jpg]




--------------------------------------------------------------------------------



 
[exhibit101009.jpg]




--------------------------------------------------------------------------------



 
[exhibit101010.jpg]




--------------------------------------------------------------------------------



 
[exhibit101011.jpg]




--------------------------------------------------------------------------------



 
[exhibit101012.jpg]




--------------------------------------------------------------------------------



 
[exhibit101013.jpg]




--------------------------------------------------------------------------------



 
[exhibit101014.jpg]




--------------------------------------------------------------------------------



 
[exhibit101015.jpg]




--------------------------------------------------------------------------------



 
[exhibit101016.jpg]




--------------------------------------------------------------------------------



 
[exhibit101017.jpg]




--------------------------------------------------------------------------------



 
[exhibit101018.jpg]




--------------------------------------------------------------------------------



 
[exhibit101019.jpg]




--------------------------------------------------------------------------------



 
[exhibit101020.jpg]




--------------------------------------------------------------------------------



 
[exhibit101021.jpg]




--------------------------------------------------------------------------------



 